18-11094-scc       Doc 188       Filed 04/22/19       Entered 04/22/19 15:20:56               Main Document
                                                     Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                         Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L.                              Case No. 18-11094 (SCC)
DE C.V., et al.,                                               (Jointly Administered)

Debtors in a Foreign Proceeding.

                                      STIPULATION AND ORDER

         WHEREAS Alonso Del Val-Echeverria, in his capacity as Foreign Representative of both

Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V. and Perforadora Oro Negro, S. de

R.L. de C.V. (together, the “Debtors”), filed a motion (ECF 111, the “Motion”)1 for the entry of

an order pursuant to Sections 105(a) and 1521(a)(4) of the Bankruptcy Code and Rule 2004 of the

Federal Rules of Bankruptcy Procedure authorizing the Foreign Representative to obtain discovery

from, inter alia, Seadrill Limited (“Seadrill”) and Fintech Advisory Inc. (“Fintech”); and

         WHEREAS, the Court entered an Order granting the Foreign Representative’s request to

take discovery, including by serving deposition subpoenas, on Seadrill and Fintech (ECF 156);

and

         WHEREAS, the Foreign Representative filed a letter with the Court on April 16, 2019

(ECF 186) and Seadrill and Fintech responded on April 17, 2019 (ECF 187); and

         WHEREAS, the Court held a telephonic conference to address the issues raised in those

letters on April 17, 2019.




1
    Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Motion and the
Foreign Representative’s Verified Petition for Recognition of a Foreign Main Proceeding and Granting Discretionary
Relief (ECF 2).
18-11094-scc    Doc 188      Filed 04/22/19    Entered 04/22/19 15:20:56        Main Document
                                              Pg 2 of 4


       Based on the foregoing, it is hereby STIPULATED, AGREED, AND ORDERED AS

FOLLOWS:

       1.      Fintech shall produce its corporate designee, Christian Whamond, for a deposition

pursuant to Rule 30(b)(6) on May 15, 2019 at 10:00 AM at the offices of Quinn Emanuel Urquhart

& Sullivan, LLP, located at 51 Madison Avenue, Floor 22, New York, New York, 10010; and

       2.      Seadrill shall produce its corporate designee, Anton Dibowitz, for a deposition

pursuant to Rule 30(b)(6) on May 16, 2019 at 10:00 AM at the offices of Quinn Emanuel Urquhart

& Sullivan, LLP, located at 51 Madison Avenue, Floor 22, New York, New York, 10010; and

       3.      Unless it would violate applicable law, the provisions of this Stipulation and Order

shall remain effective and binding on the Foreign Representative, Seadrill, and Fintech

notwithstanding conversion of the Foreign Main Proceeding from a restructuring to a liquidation;

and

       4.      This Stipulation and Order shall be effective immediately upon its entry and the

requirements of Bankruptcy Rule 6004(h) are waived; and

       5.      The Court shall retain jurisdiction with respect to the enforcement, amendment,

modification, or implementation of this Stipulation and Order.




                                               -2-
18-11094-scc   Doc 188   Filed 04/22/19    Entered 04/22/19 15:20:56      Main Document
                                          Pg 3 of 4



  Dated: April 22, 2019                      WILK AUSLANDER LLP
         New York, New York
                                               /s/ Jay S. Auslander________________
                                             Jay S. Auslander
                                             Natalie Shkolnik
                                             Julie Cilia
                                             Eloy A. Peral
                                             1515 Broadway
                                             New York, New York 10036
                                             Telephone: (212) 981-2300
                                             Facsimile: (212) 752-63800
                                             jauslander@wilkauslander.com
                                             nshkolnik@wilkauslander.com
                                             jcilia@wilkauslander.com
                                             eperal@wilkauslander.com

                                             Attorneys for Seadrill Limited and Fintech Advisory
                                             Inc.




                                           -3-
18-11094-scc   Doc 188   Filed 04/22/19    Entered 04/22/19 15:20:56      Main Document
                                          Pg 4 of 4


 Dated: April 22, 2019                       QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                              /s/ Eric Winston____________________
                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: (212) 849-7000
                                             Facsimile: (212) 849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Juan P. Morillo (pro hac vice)
                                             Gabriel F. Soledad
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Attorneys for the Foreign Representative




      ENTERED this 22nd day of April, 2019

                                      SO ORDERED:


                                      /S/ Shelley C. Chapman
                                      THE HONORABLE SHELLEY C. CHAPMAN
                                      UNITED STATES BANKRUPTCY JUDGE




                                           -4-
